Title: To Alexander Hamilton from Benjamin Lincoln, 21 January 1794
From: Lincoln, Benjamin
To: Hamilton, Alexander



Boston Jany 21 1794
Sir

On the receipt of your letter of the 19th. Ulto Not seeing the British Consul I wrote him a note of which No 1 is a copy—No 2 is a copy of His answer. As you have confined my attention, at present, to the Jane—Lovely lass and Prince William Henry which vessels it is said have not been in this district I cannot take any measures with him to ascertain the damages of the Gray hound & Flora of Nova scotia which he mentions in his letter to me untill I shall receive your further directions.
Some time since I sent on a check, in favour of The treasurer of the United States, to receive out of the branch bank in the State of New York a sum of public money I lodge there. As the public have my receipt for the whole sum I received I should be possessed of the treasurers receipt for the amount of the Check as so much returned or be so credited for it may avail me in the settlement of my Acct of cash received and expenditures at the late Indian treaty.
Secy of the Treasury
